DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Response to Amendment
The amendment filed 12/10/2021 has been entered.
Claims 1, 9, and 14 are amended.
Claims 1-14 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reverberation” in claims 1, 9, and 14 is used by the claim to mean “echo,” while the accepted meaning is “the persistence or prolongation of sound after the sound source has been stopped.” An example of reverberation is the sound bouncing around in a large speaker. In the art a person of ordinary skill would understand reverberation to mean the sound such as in the ring down of the transducer than an echo. The term is indefinite because the specification does not clearly redefine the term. As such a person or ordinary skill would not be able to ascertain the metes and bounds of claimed invention based on how the term is being used in the claim. Based on the broadest reasonable interpretation of the claims in light of the specification, Examiner is interpreting the term to mean echo.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harnett (US 20180107210 A1) in view of Schmidt (US 5894450 A)..
Regarding claim 1, Harnett[Abstract; Fig 1, 2A, 2B, 2C, 18, 19] teaches at least one memory storing instructions[#122 in Fig 19]; and

calculate an intensity of a reverberating sound based on a measurement result of an environment of a region in which an object in water is to be detected[0151-0153 has system processing sonar returns which indicate objects in water; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B]; 
predict, based on the intensity of the reverberating sound of the object with respect to a beam emitted from an installation-type sensor[0158, 0205 and 0207-implicit that device #105 can determine the location or future location of the target, such as based on the current location, speed, altitude, and/or direction of travel of the target and based on data such has radar, sonar, etc]
a coverage area being a range in which the installation-type sensor[#117 of #105 in fig. 19] that detects the object can perform a measurement[0144, 0158, 0175, 0177 has the coverage area #205 with 0098 of the marine vessel being used].....;
determine a position in which a mobile sensor[#120 that detects the object at 0191-people or objects] is to be disposed, based on the predicted coverage area and a probability that the object is present[0191 has location and possible signatures being sent], wherein the mobile sensor[#30] is attached to a vehicle[#20] in water [Fig 2A, 2B]; and
control a position of the mobile sensor based on the determined position[Fig 10A, 10B; 0086, 0098, 0100, 0104, 0191, 0203, 0251 has unmanned vehicle #120 performing various operations automatically].
Harnett implies, but does not explicitly teach wherein the installation-type sensor is installed underwater[a person of ordinary skill would understand that the boat would have underwater sonar];

determine a position in which a mobile sensor that detects the object is to be disposed[Abstract; Fig 1 teaches underwater vehicles- #22 to #26]..... wherein the mobile sensor is attached to a vehicle in water[Abstract; Fig 1 teaches underwater vehicles- #22 to #26]; and
control a position of the mobile sensor based on the determined position[Abstract teaches controlling underwater vehicles from the nodes].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett in view of the underwater installation of Schmidt in order to have multiple nodes to monitor and control the vehicles and have redundant nodes and greater coverage. Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 9, Harnett[Abstract; Fig 1, 2A, 2B, 2C, 18, 19] teaches calculating an intensity of a reverberating sound based on a measurement result of an environment of a region in which an object in water is to be detected[0151-0153 has system processing sonar returns which indicate objects in water; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B]; 
predicting, based on the intensity of the reverberating sound of the object with respect to a beam emitted from an installation-type sensor,[0158, 0205 and 0207-implicit that device #105 can determine the location or future location of the target, such as based on the current location, speed, altitude, and/or direction of travel of the target and based on data such has radar, sonar, etc]

determining a position in which a mobile sensor that detects the object is to be disposed, based on the predicted coverage area anda probability that the object is present[0191 has location and possible signatures being sent], wherein the mobile sensor is attached to a vehicle in water [Fig 2A, 2B]; and
controlling a position of the mobile sensor [Fig 10A, 10B; 0086, 0098, 0100, 0104, 0191, 0203, 0251 has unmanned vehicle #120 performing various operations automatically].
Harnett implies, but does not explicitly teach wherein the installation-type sensor is installed underwater[a person of ordinary skill would understand that the boat would have underwater sonar];
Schmidt[ Abstract] teaches ..... a coverage area being a range in which the installation-type sensor that detects the object can perform a measurement, wherein the installation-type sensor is installed underwater [Fig 1 has nodes #10 to #14 which are underwater installation type sensors];
determining a position in which a mobile sensor that detects the object is to be disposed [Abstract; Fig 1 teaches underwater vehicles- #22 to #26]..... wherein the mobile sensor is attached to a vehicle in water[Abstract; Fig 1 teaches underwater vehicles- #22 to #26], and controlling a position of the mobile sensor [Abstract teaches controlling underwater vehicles from the nodes].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett in view of the underwater installation of Schmidt in order to have multiple nodes to monitor and control the vehicles and have redundant nodes and greater coverage. Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a 
Regarding claim 14, Harnett[Abstract; Fig 1, 2A, 2B, 2C, 18, 19] teaches processing of calculating an intensity of a reverberating sound based on a measurement result of an environment of a region in which an object in water is to be detected[0151-0153 has system processing sonar returns which indicate objects in water; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B]; 
coverage area prediction processing of predicting based on the intensity of the reverberating sound of the object with respect to a beam emitted from an installation-type sensor,[0158, 0205 and 0207-implicit that device #105 can determine the location or future location of the target, such as based on the current location, speed, altitude, and/or direction of travel of the target and based on data such has radar, sonar, etc; 0205, 0207, 224 has data being sent to unmanned vehicle #120; Fig 10A, 10B], 
a coverage area being a range in which the installation-type sensor [#117 of #105 in fig. 19] that detects the object can perform a measurement[0144, 0158, 0175, 0177 has the coverage area #205 with 0098 of the marine vessel being used].....; and
control processing of determining a position in which a mobile sensor that detects the objects to be disposed, based on the coverage area predicted in the coverage area prediction processing and a probability that the object is present [0191 has location and possible signatures being sent], and controlling a position of the mobile sensor[Fig 10A, 10B; 0086, 0098, 0100, 0104, 0191, 0203, 0251 has unmanned vehicle #120 performing various operations automatically].

Schmidt[ Abstract] teaches ..... coverage area being a range in which the installation-type sensor that detects the object can perform a measurement, wherein the installation-type sensor is installed underwater [Fig 1 has nodes #10 to #14 which are underwater installation type sensors];
control processing of determining a position in which a mobile sensor that detects the object is to be disposed [Abstract; Fig 1 teaches underwater vehicles- #22 to #26]..... wherein the mobile sensor is attached to a vehicle in water[Abstract; Fig 1 teaches underwater vehicles- #22 to #26], and controlling a position of the mobile sensor [Abstract teaches controlling underwater vehicles from the nodes].
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Harnett in view of the underwater installation of Schmidt in order to have multiple nodes to monitor and control the vehicles and have redundant nodes and greater coverage. Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Regarding claim 2,
Regarding claim 3, Harnett[Abstract] as modified teaches compare an indicator calculated, based on the movement cost, the coverage area, and a probability that the object is present, with a reference value; and determine whether or not a measurement by the mobile sensor is necessary. [0086, 0093, 0094, 0100, 0104, 0114, 0177, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery as well as updating maps].
Regarding claim 4, Harnett[Abstract] as modified teaches determine, based on the movement cost, whether or not to allow a movement, aftera measurement is completed at a first point that needs a measurement, to asecond point being a point that needs a measurement different from the first pomt, when there are a plurality of points that need a measurement by the mobile sensor. [0086, 0093, 0094, 0100, 0103, 0104, 0114, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery while travelling by itself].
Regarding claim 5, Harnett[Abstract] as modified teaches calculate the movement cost, based on aremaining quantity of a power source of the mobile sensor. [0093, 0094, 0235, 0245]
Regarding claim 6, Harnett[Abstract] as modified teaches an environmental sensor that measures anenvironment of aregion in which an object is to be detected[Fig 19 has #117 or #130];
a plurality of installation-type sensors that detect the object[Fig 19 has #117];
a vehicle including a sensor configured to detect the object and a power source for moving by autonomous navigation[#120 is vehicle with power from #125 and sensors #130];
and the control apparatus according claim 1[See rejection above and Fig 19],
wherein the at least one processor of the control apparatus is further configured to execute the instructions to: predict the coverage area of the installation-type sensor, based on a measurement result of the environmental sensor[0177, 0205, 0228 has unmanned vehicle scouting];

Regarding claim 7, Harnett[Abstract] as modified teaches a communication feeder apparatus that includes a repeater configured to relay communication between the environmental sensor and the installation-type sensor[Fig 19 has #113 and #123 to relay communication], and the control apparatus, a feeder configured to supply electric power to the environmental sensor and the installation-type sensor. [0253 says vehicle has its own power source to power components].
Regarding claim 8, Harnett[Abstract] as modified teaches an inputting/lifting-and- recovering apparatus configured to release the vehicle, lift the vehicle, recover the vehicle after lifting, and supply electricity to the vehicle, wherein the vehicle is released from the inputting/lifting-and recovering apparatus, and returns to the inputting/lifting-and-recovering apparatus, based on control by the control apparatus. [#227 in Fig 5 has landing zone. 0081, has vehicle charging on return. 0100, 0114, 0120 has vehicle returning based on command or automatically].
Regarding claim 10, Harnett[Abstract] as modified teaches determining a position in which the mobile sensor that detects the object is to be disposed[0191 has location and possible signatures being sent], based on a movement cost being an indicator indicating a load of a movement of the mobile sensor from a current position, the coverage area, and a probability that the object is present.[0086, 0093, 0094, 0100, 0104, 0114, 0191, 0203, 0251 has unmanned vehicle #120 performing operations automatically including range calculations based on battery].
Regarding claim 11, Harnett[Abstract] as modified teaches comparing an indicator calculated, based on the movement cost, the coverage area, and a probability that the object is 
Regarding claim 12, Harnett[Abstract] as modified teaches determining that there are a plurality of points that need a measurement by the mobile sensor, determining, based on the movement cost, whether or not to allow a movement, after a measurement is completed at a first point that needs a measurement, to a second point being a point that needs a measurement different from the first point.[0086, 0093, 0094, 0100, 0103, 0104, 0114, 0191, 0203, 0251 has automated unmanned vehicle #120 deciding to return based on battery while travelling by itself].
Regarding claim 13, Harnett[Abstract] as modified teaches calculating the movement cost, based on a remaining quantity of a power source of the mobile sensor. [0093, 0094, 0235, 0245].

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant's argument is that calculation of intensity of reverberating sound based in region of water in which object is to be detected and predicting based on intensity of sound, and the use of underwater installation type sensors make the claim non obvious. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill would understand that the use of sonar means that the system detects sound returns in the water that correspond to objects and can predict where the object may be. Additionally they would understand that the vessel would have underwater sonar.
Additionally, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645